UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8120


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTOINE MARC FRAZIER, a/k/a Hog,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00658-TLW)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine Marc Frazier, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine       Marc    Frazier       appeals       the   district        court’s

order denying his motion for modification of sentence pursuant

to   18   U.S.C.    §    3582(c)(2)   (2006).           Frazier      argues    that       the

district court erred by failing to reduce his sentence based on

Amendment 706 of the Guidelines.                 See U.S. Sentencing Guidelines

Manual (“USSG”)          § 2D1.1(c)   (2007      &   Supp.      2008);      USSG    App.   C

Amend. 706.         As we recently observed, “Amendment 706 . . .

amended § 2D1.1 of the Sentencing Guidelines by reducing the

offense levels associated with crack cocaine quantities by two

levels.”     United States v. Hood, 556 F.3d 226, 232 (4th Cir.

2009).     “Because [Frazier’s] 240-month Guidelines sentence was

based on a statutory minimum and USSG § 5G1.1(b), it was not

based on a sentencing range lowered by Amendment 706 . . . .”

Id. at 233.        The fact that the district court reduced Frazier’s

sentence for substantial assistance under 18 U.S.C. § 3553(e)

(2006)     and     Fed.    R.    Crim.      P.    35     is     irrelevant         to    the

applicability       of    Amendment      706.          Hood,    556    F.3d        at   234.

Accordingly, we affirm the decision of the district court.                                 We

dispense    with        oral    argument    because       the       facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED

                                            2